--------------------------------------------------------------------------------

Exhibit 10.1
 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is entered into effective
as of November 3, 2016, by and among Cogentix Medical Inc., a Delaware
corporation (the “Company”), Accelmed Growth Partners, L.P., a Cayman Island
exempted limited partnership (“Buyer”), and Lewis C. Pell, an individual
(“Pell”).


RECITALS


WHEREAS, Buyer and the Company are parties to that certain Securities Purchase
Agreement, entered into effective as of September 7, 2016 (the “Purchase
Agreement”), pursuant to which the Company has agreed to issue and sell to
Buyer, and Buyer has agreed to purchase from the Company, at the Closing,
16,129,033 shares (the “Purchased Shares”) of the Company’s common stock, par
value $0.01 (the “Common Stock”), on a private placement basis pursuant to
Section 4(a)(2) under the Securities Act (as defined below) and Rule 506 under
Regulation D promulgated under the Securities Act;


WHEREAS, in connection with, and as a condition precedent to the consummation
of, the transactions contemplated by the Purchase Agreement, Pell and the
Company shall enter into a note conversion agreement pursuant to which, inter
alia, the entire outstanding principal and accrued interest of all promissory
notes payable to Pell by the Company shall be converted or exchanged into or for
shares of Common Stock (the shares of Common Stock issued to Pell pursuant
thereto, the “Pell Shares”).


WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of Buyer and Pell; and


WHEREAS, it is a condition to certain obligations of Buyer under the Purchase
Agreement that this Agreement be executed and delivered.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:


1.         Certain Definitions.  Capitalized terms used in this Agreement and
not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Purchase Agreement.  As used in this Agreement, the following terms
shall have the following respective meanings:


“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under direct or indirect common control with such Person (for
the purposes of this definition “control,” when used with respect to any
specified Person, shall mean the power to direct the management and policies of
such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing).


“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
 

--------------------------------------------------------------------------------

“Buyer” has the meaning specified therefor in the introductory paragraph of this
Agreement.


“Claims” has the meaning ascribed to such term in Section 2.5.1.


“Closing Date” has the meaning set forth in the Purchase Agreement.


“Common Stock” has the meaning specified therefor in the Recitals of this
Agreement.


“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.


“Company Indemnified Person” has the meaning ascribed to such term in Section
2.5.1.


“Demand Notice” has the meaning ascribed to such term in Section 2.1.1.


“Demand Registration” has the meaning ascribed to such term in Section 2.1.1.


“Demand Right” has the meaning ascribed to such term in Section 2.1.1.


“Equity Interest” means (a) with respect to a corporation, any and all shares of
capital stock of such corporation, (b) with respect to a partnership, limited
liability company, trust, or similar Person, any and all units, interests, or
other partnership or limited liability company interests, and (c) any other
direct or indirect equity ownership or participation in a Person.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Holder” means Buyer, Pell, and any Person holding Registrable Securities to
whom the rights under Section 2 have been transferred in accordance with Section
2.8.


“Holder Indemnified Person” has the meaning ascribed to such term in Section
2.5.2.


“Included Registrable Securities” has the meaning ascribed to such term in
Section 2.2.1.


“Indemnified Damages” has the meaning ascribed to such term in Section 2.5.1.


“Indemnified Party” has the meaning ascribed to such term in Section 2.5.3.


“Indemnifying Party” has the meaning ascribed to such term in Section 2.5.3.


“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.


“Other Holders” has the meaning ascribed to such term in Section 2.2.


“Pell” has the meaning specified therefor in the introductory paragraph of this
Agreement.
 
-2-

--------------------------------------------------------------------------------

“Person” means an individual or entity, including, without limitation, any
corporation, association, joint stock company, trust, joint venture, general or
limited partnership, limited liability company, unincorporated organization, or
governmental entity (or any department, agency or political subdivision
thereof).


“Piggyback Registration” has the meaning ascribed to such term in Section 2.2.1.


“Pro Rata Basis” with respect to a Registration Statement means relative to the
number of Registrable Securities then held by each Holder whose Registrable
Securities are included in the Registration Statement.


“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.


“Purchase Price” has the meaning set forth in the Purchase Agreement.


“Purchased Shares” has the meaning specified therefor in the Recitals of this
Agreement.


“register,” “registered” and “registration” refer to the registration effected
by preparing and filing a Registration Statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
Registration Statement by the SEC.


“Registrable Securities” means (A) the Purchased Shares, (B) the Pell Shares and
(C) any shares of Common Stock or other capital stock of the Company issued or
issuable with respect to or in exchange for the Purchased Shares or the Pell
Shares as a result of any stock split, stock dividend, distribution,
recapitalization, exchange or similar event or otherwise; provided, however,
that such shares shall only be treated as Registrable Securities if and only for
so long as they are held by a Holder and (1) have not been disposed of pursuant
to a Registration Statement declared effective by the SEC, (2) have not been
disposed of pursuant to Rule 144, (3) have not otherwise been sold in a
transaction exempt from the registration requirements of the Securities Act so
that all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale or (4) may not be freely sold by a
Holder under Rule 144 within a period of ninety (90) days without any
restriction on the volume.


“Registration Expenses” means all expenses incurred by the parties in complying
with Sections 2.1 and 2.2, including, without limitation, all registration,
qualification, exchange listing and filing fees, printing expenses, fees and
expenses of counsel (including one counsel for all Holders selling shares in
such registration) and independent accountants for the Company, blue sky fees
and expenses and fees and expenses of the transfer agent for the Common Stock,
incident to or required by any such registration (but excluding the Selling
Expenses for any Holder).


“Registration Period” has the meaning ascribed to such term in Section 2.4.1.


“Registration Statement” means a registration statement under the Securities Act
filed by the Company with the SEC.
 
-3-

--------------------------------------------------------------------------------

“Registration Term” has the meaning ascribed to such term in Section 2.1.1.


“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
or similar rule as may be enacted by the SEC from time to time, all as the same
shall be in effect at the time.


“SEC” means the Securities and Exchange Commission of the United States or any
other U.S. federal agency at the time administering the Securities Act.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect at the
time.


“Selling Expenses” means all underwriting discounts and selling commissions and
similar fees applicable to the sale of Registrable Securities, all fees and
expenses of legal counsel for any Holder (other than fees and expenses of one
counsel for the Holders that constitute Registration Expenses) and all transfer
taxes relating to any sale of Registrable Securities.


“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to Section 2.2.


“Subsidiary” means, as to a Person, any corporation, partnership, joint venture,
limited liability company, association or other entity or organization in which
such Person owns (directly or indirectly) any Equity Interest or other similar
ownership interest.


“Underwritten Offering” means an offering in which shares of Common Stock are
sold to an underwriter on a firm commitment or best efforts basis for reoffering
to the public pursuant to a Registration Statement.


“Violations” has the meaning ascribed to such term in Section 2.5.1.


2.         Registration Rights.
 
2.1.          Demand Registration.
 
2.1.1.       Demand Procedure .  So long as any Registrable Securities remain
outstanding (the “Registration Term”), Buyer shall have the right (the “Demand
Right”), by written notice to the Company (a “Demand Notice”), to require the
Company to register all or a portion of the Registrable Securities held by Buyer
under and in accordance with the provisions of the Securities Act (a “Demand
Registration”). The Company shall, within five (5) Business Days after the date
the Demand Notice is given, provide written notice of such request to all
Holders of Registrable Securities.  As soon as practicable, but in any case no
later than forty-five (45) days following the receipt by the Company of the
original Demand Notice, the Company will file (i) an “automatic shelf
registration statement” (as defined in Rule 405 under the Securities Act) on
Form S‑3ASR with the SEC, if the Company is then a “well-known seasoned issuer”
(as defined in Rule 405 under the Securities Act) eligible to file Form S-3ASR
under the applicable rules and regulations of the SEC, or (ii) a Registration
Statement on Form S-3 with the SEC, if the Company is not then eligible to file
an automatic shelf registration statement on Form S-3ASR under the applicable
rules of the SEC, in either case with respect to resale of the issued and
outstanding Registrable Securities covered by the original Demand Notice and any
additional Registrable Securities requested to be included in such registration
by any other Holders, as specified by such other Holders in a Demand Notice
which shall be provided to the Company on or before ten (10) days after the date
the Company’s Notice is given to such Holders; provided, however, that if the
Company is not then eligible to file a Registration Statement on Form S-3ASR or
Form S-3, the Company shall instead file a Registration Statement on Form S-1
(or other applicable form) no later than sixty (60) days following receipt of
the original Demand Notice.  The Company will use commercially reasonable
efforts to cause such Registration Statement to be declared effective by the SEC
as promptly as practicable after such filing (except in the case of an automatic
shelf registration statement on Form S-3ASR that is deemed effective upon
filing).The Company shall not be required to effect more than one (1) Demand
Registration for all the Holders as a group; except that the Company shall
effect additional Demand Registrations as necessary to register under a
Registration Statement all Registrable Securities excluded or withdrawn from the
initial Demand Registration by the Managing Underwriter (if any) pursuant to the
last sentence of Section 2.1.3.
 
-4-

--------------------------------------------------------------------------------

2.1.2.       Postponement.  Notwithstanding anything to the contrary in this
Agreement, the Company will, upon written notice to any Holder whose Registrable
Securities are included in or proposed to be included in the Registration
Statement pursuant to Section 2.1.1, be entitled to postpone the filing of, or,
except in the case of an automatic shelf registration statement on Form S‑3ASR,
declaration of effectiveness of, any Registration Statement prepared pursuant to
the exercise of a Demand Right for a reasonable period of time not in excess of
one hundred and twenty (120) days, if the board of directors of the Company
determines, in the good faith exercise of its business judgment, and has
delivered to Buyer written certification to the effect, that such registration
and offering would (A) require disclosure of material non-public information
concerning the Company which, at such time, is not in the best interest of the
Company or (B) be materially detrimental to the Company and its stockholders
because it would (1) materially interfere with a material acquisition, corporate
reorganization, or other similar transaction involving the Company; (2) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (3) render the Company
unable to comply with requirements under the Securities Act or Exchange Act;
provided, however, such postponement right shall be exercised by the Company not
more than once.  In the event of any such postponement, the Company will
promptly notify the Holders whose Registrable Securities are included in or
proposed to be included in the Registration Statement in writing when the events
or circumstances permitting such postponement have ended.  In the event that the
Company is subject to a binding lock-up agreement with one or more third-party
underwriters at any time that a Holder requests a Demand Registration, the
Company shall have the right to postpone the filing of a Registration Statement
pursuant to the Demand Notice until the expiration of the applicable lock-up
period (not to exceed ninety (90) days, plus any customary extension period of
the applicable underwriter).The Company shall not be obligated to effect, or to
take any action to effect, any registration pursuant to Section 2.1.1 during the
period that is thirty (30) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, a Company-initiated registration, provided that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective.
 
-5-

--------------------------------------------------------------------------------

2.1.3.       Marketing Factors.  If any Demand Registration is in the form of an
Underwritten Offering, Buyer will select and obtain the services of the
investment banking firm or firms and manager or managers that will administer
the offering and the counsel to such investment banking firms and managers;
provided that such investment banking firm, managers and counsel must be
reasonably satisfactory to the Company.  If the Managing Underwriter or
underwriters of any proposed Underwritten Offering of shares of Common Stock
pursuant to a Demand Registration advises the Company that the total issued and
outstanding Registrable Securities held by all of the Holders exceeds the number
of shares of Common Stock which can be sold in such offering or would have an
adverse effect on the price, timing or distribution of the shares of Common
Stock proposed to be offered in such Underwritten Offering or other marketing
factors with respect thereto, then the shares of Common Stock to be included in
such Underwritten Offering on behalf of the Holders shall include the number of
Registrable Securities that such Managing Underwriter or underwriters advises
the Company can be sold without having such adverse effect, and the number of
shares that may be included in such Underwritten Offering shall be allocated to
the Holders on a Pro Rata Basis.If the Managing Underwriter excludes or
withdraws 50% or more of the total number of Registrable Securities that the
Holders have requested to be included in such registration, then such Demand
Registration shall not count as a Demand Registration permitted hereunder.  If
the Managing Underwriter excludes or withdraws any Registrable Securities from
such Underwritten Offering pursuant to this Section 2.1.3, then the Registration
Term shall be extended until such time as those excluded or withdrawn
Registrable Securities are registered under a Registration Statement or cease to
be Registrable Securities.


2.1.3.1.    If a Demand Registration is not filed by the Company within forty
five (45) days of a Demand Notice (or, in the event of a postponement under
Section 2.1.2, then within forty five (45) days of a notice by the Company that
the events or circumstances permitting such postponement have ended), then the
Buyer shall be entitled to a payment from the Company, as liquidated damages and
not as a penalty, in the amount per month equal to a half of a percent (0.5%) of
the Purchase Price, from the date the Company was required to file the relevant
Demand Registration until it is actually filed (or, if earlier, Buyer no longer
holds Registrable Securities) and pro-rated for any partial month.  The maximum
penalty payable by the Company for all such failures to timely file shall not
exceed five percent (5%) of the Purchase Price in the aggregate.  The liquidated
damages payable pursuant to the immediately preceding sentence shall be payable
within ten (10) Business Days after the end of each such monthly period, and
shall be paid in immediately available funds.
 
-6-

--------------------------------------------------------------------------------

2.2.         Piggyback Registration.
 
2.2.1.       Participation.  If the Company proposes to file a Registration
Statement, at any time beginning on the Closing Date until the end of the
Registration Term, with respect to shares of Common Stock for its own account,
for sale to the public, or to register shares of Common Stock for stockholders
of the Company other than the Holders, in each case in connection with the
public offering of such shares solely for cash and other than (x) a registration
on Form S-8 relating solely to employee benefit plans, (y) a registration
relating solely to a transaction contemplated by Rule 145 under the Securities
Act, or (z) a registration on any registration form which does not permit
secondary sales or does not include substantially the same information as would
be required to be included in a Registration Statement covering the sale of
Registrable Securities, then the Company shall give prompt notice of such
proposed registration to each Holder and such notice shall offer each Holder (or
any Holder who is not participating in the proposed Registration Statement) the
opportunity to include in such registration such number of Registrable
Securities (the “Included Registrable Securities”) as such Holder may request in
writing (a “Piggyback Registration”).  The notice required to be provided in
this Section 2.2.1 to each Holder shall be provided pursuant to Section 5.  Each
Holder shall then have fifteen (15) days to request inclusion of Registrable
Securities in the registration.  If no request for inclusion from a Holder is
received within the specified time, such Holder shall have no further right to
participate in such Piggyback Registration.  If, at any time after giving
written notice of its intention to undertake a registration and prior to the
closing of such registration, the Company shall determine for any reason not to
undertake or to delay such registration, the Company may, at its election, give
written notice of such determination to the Selling Holders and, (x) in the case
of a determination not to undertake such registration, shall be relieved of its
obligation to sell any Included Registrable Securities in connection with such
terminated registration, and (y) in the case of a determination to delay such
registration, shall be permitted to delay offering any Included Registrable
Securities for the same period as the delay in the registration.  Any Selling
Holder shall have the right to withdraw such Selling Holder’s request for
inclusion of such Selling Holder’s Registrable Securities in such offering by
giving written notice to the Company of such withdrawal up to and including the
time of pricing of such offering. A Piggyback Registration shall not be
considered a Demand Registration for purposes of Section 2.1 of this Agreement. 
The Company shall not include (i) any Registrable Securities under a Piggyback
Registration unless Buyer is a Selling Holder in such registration, and (ii)
Registrable Securities of any Holder other than Buyer in excess of such Holder’s
then Pro-Rata Basis.  The Company shall have no obligation under this Section
2.2 to make any offering of its shares of Common Stock or to complete an
offering of its shares of Common Stock that it proposes to make.


2.2.2.       Priority of Piggyback Registration.  If the Managing Underwriter or
underwriters of any proposed Underwritten Offering of shares of Common Stock
included in a Piggyback Registration advises the Company that the total amount
of shares of Common Stock which the Selling Holders and any other Persons (other
than the Company) intend to include in such offering exceeds the number which
can be sold in such offering or would have an adverse effect on the price,
timing or distribution of the shares of Common Stock proposed to be offered in
such Underwritten Offering, then the shares of Common Stock to be included in
such Underwritten Offering on behalf of the Selling Holders shall include the
number of Registrable Securities that such Managing Underwriter or underwriters
advises the Company can be sold without having such adverse effect.  Such shares
of Common Stock shall be allocated pro rata among the Selling Holders and any
other Persons who possess registration rights who have requested participation
in the Piggyback Registration (“Other Holders”) (based, for each such Selling
Holder or Other Holder, on the percentage derived by dividing (A) the number of
shares of Common Stock or other capital stock of the Company proposed to be sold
by such Selling Holder or such Other Holder in such offering by (B) the
aggregate number of shares of such class of securities proposed to be sold by
all Selling Holders and all Other Holders in the Piggyback Registration).
 
-7-

--------------------------------------------------------------------------------

2.3.          Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to
Section 2.1 and Section 2.2 shall be borne by the Company; provided, however,
that the Company shall not be required to pay for any Registration Expenses for
any registration proceeding begun pursuant to Section 2.1 if the registration
request is subsequently withdrawn at the request of Buyer (in which case all
Selling Holders shall bear such expenses on a Pro Rata Basis), unless Buyer
agrees that such withdrawn registration shall constitute a Demand Registration
to which the Holders were entitled pursuant to Section 2.1.  All Selling
Expenses (other than underwriting discounts and commissions) relating to the
sale of Registrable Securities registered by or on behalf of the Holders shall
be borne by the Company, including the reasonable and documented fees,
disbursements and related charges of counsel to Buyer (not to exceed $20,000
without the prior approval of the Company).


2.4.          Registration Procedures.  In the case of the registration,
qualification or compliance effected by the Company pursuant to this Agreement,
the Company will, upon reasonable request, inform each Holder as to the status
of such registration, qualification and compliance.  At its expense, in the case
of a Registration Statement filed pursuant to Section 2.1 or Section 2.2, the
Company will, during such time as any Holder holds Registrable Securities:


2.4.1.       use commercially reasonable efforts to cause such Registration
Statement to become effective and to prepare and file such amendments and
post-effective amendments to the Registration Statement and any documents
required to be incorporated by reference therein as may be necessary to keep the
applicable Registration Statement filed and declared effective pursuant to this
Agreement, and any related qualification or compliance under state securities
laws which it is necessary to obtain, effective until the earliest of (A) three
(3) years after the declaration of effectiveness of the Registration Statement
by the SEC, (B) the date upon which all Registrable Securities cease to be
Registrable Securities and (C) the date upon which the Holders have completed
the distribution described in such Registration Statement, whichever first
occurs (the period of time during which the Company is required hereunder to
keep the Registration Statement effective is referred to herein as the
“Registration Period”); provided, however, that in the case of clause (A), such
Registration Period shall be extended by a period of time equal to the duration
of any stop order, injunction or other order or requirement of the SEC or other
governmental agency or court issued to or by which the Company is bound and by
any postponement initiated by the board of directors of the Company pursuant to
Section 2.1.2; provided further, however, that in no event shall any such
extension period exceed six (6) months.


2.4.2.       at least five (5) Business Days prior to filing a Registration
Statement and at least three (3) Business Days prior to the filing of a
prospectus or any amendments or supplements to a Registration Statement or a
prospectus (but not any periodic report to be incorporated by reference in a
Registration Statement or a prospectus), the Company shall furnish to the
Holders of the Registrable Securities covered by such Registration Statement and
the underwriter or underwriters, if any, copies of or drafts of all such
documents proposed to be filed, which documents shall be subject to the
reasonable review of such Holders and underwriters, if any, and the Company
shall use commercially reasonable efforts to satisfy any objections with respect
thereto raised by the Holders of a majority of the Registrable Securities
participating in such registration or the underwriters, if any;
 
-8-

--------------------------------------------------------------------------------

2.4.3.       in the event of any Underwritten Offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the underwriter(s) of such offering;


2.4.4.       furnish such number of prospectuses and other documents incident
thereto as any Holder from time to time may reasonably request to enable such
Holder to consummate the disposition of the Registrable Securities owned by such
Holder;


2.4.5.       use commercially reasonable efforts to timely register or qualify
such Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any Holder reasonably requests and do any and all other acts
and things which may be reasonably necessary to enable such Holder to consummate
the disposition of the Registrable Securities owned by such Holder in such
jurisdictions; provided, that the Company will not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 2.4, (B) subject itself to taxation in
any such jurisdiction or (C) file a general consent to service of process in any
jurisdiction unless the Company is already subject to service in such
jurisdiction;


2.4.6.        notify each Holder of such Registrable Securities as promptly as
practicable (A) after becoming aware of the happening of any event as a result
of which the Registration Statement, the prospectus included in the Registration
Statement, as then in effect, or any prospectus supplement contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, (B)
if the board of directors of the Company determines, in the good faith exercise
of its business judgment, that the disposition of Registrable Securities
pursuant to the Registration Statement would (I) require disclosure of material
non-public information concerning the Company which, at such time, is not in the
best interest of the Company, or (II) otherwise materially and adversely affect
the Company or its stockholders because it would (1) materially interfere with a
material acquisition, corporate reorganization, or other similar transaction
involving the Company; (2) require premature disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential; or (3) render the Company unable to comply with requirements under
the Securities Act or Exchange Act, (C) of the issuance by the SEC of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose or the receipt by the Company of
written correspondence from the SEC notifying the Company that the SEC may
undertake either of the foregoing or (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction, and notify each Holder of such Registrable Securities when
such events or circumstances have ended and the applicable Registration
Statement is again available for use in connection with dispositions of
Registrable Securities and, if appropriate, the Company will in connection
therewith prepare a supplement or amendment to the prospectus included in the
applicable Registration Statement as promptly as reasonably practicable, but in
any event within 60 days of the Company’s suspension notice, so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, and to
take such other commercially reasonable action as promptly as reasonably
practicable as is necessary to remove a stop order, suspension, written
notification from the SEC of the possibility thereof or proceedings related
thereto. The Company shall not be permitted to suspend usage of the Registration
Statement in the case of any event described in clause (A) or (B) of the
preceding sentence more than a total of sixty (60) days in any twelve-month
period;
 
-9-

--------------------------------------------------------------------------------

2.4.7.       notify each Holder of such Registrable Securities as promptly as
practicable of (A) the filing of the Registration Statement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Registration Statement or any
other registration statement or any post-effective amendment thereto, when the
same has become effective; and (B) the receipt of any written comments from the
SEC with respect to any filing referred to in clause (A) and any written request
by the SEC for amendments or supplements to the Registration Statement or any
prospectus or prospectus supplement thereto;


2.4.8.       upon request and subject to appropriate confidentiality
arrangements between the parties, furnish to all Holders copies of all
transmittal letters or other correspondence with the SEC or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) to the extent related to
a Registration Statement filed pursuant to Section 2.1 or Section 2.2;


2.4.9.       in the case of an Underwritten Offering, use commercially
reasonable efforts to cause to be furnished, upon request of the underwriters,
(i) an opinion of counsel for the Company dated the date of the closing under
the underwriting agreement and (ii) a “comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have audited any of the Company’s financial
statements included or incorporated by reference into the Registration
Statement, and each of the opinion and the “comfort” letter shall be in
customary form and cover such matters with respect to such Registration
Statement (and the prospectus and any prospectus supplement included therein) as
such underwriters may reasonably request and which are customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in similar Underwritten Offerings of securities;


2.4.10.     otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;


2.4.11.      make available to the appropriate representatives of the Managing
Underwriter and Holders access to such information and Company personnel as is
reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act to the extent such defense is available to such
person; provided, that the Company need not disclose any non-public information
to any such representative unless and until such representative has entered into
a confidentiality agreement with the Company;
 
-10-

--------------------------------------------------------------------------------

2.4.12.     provide a transfer agent and registrar for all Registrable
Securities covered by such Registration Statement not later than the effective
date of such Registration Statement;


2.4.13.     if requested by a Holder and subject to review by the Company and
approval by the Company, such approval not to be unreasonably withheld or
delayed, (i) incorporate in a prospectus supplement or post-effective amendment
such information as such Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus supplement or post-effective amendment
after being notified of the matters to be incorporated in such prospectus
supplement or post-effective amendment; and


2.4.14.     cause all such Registrable Securities to be listed or quoted on each
securities exchange or nationally recognized automated quotation system on which
similar securities issued by the Company are then listed or quoted.


2.5.          Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:


2.5.1.       To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Holder, the directors,
officers, members, partners, employees, agents, underwriters, advisors,
representatives of, and each Person, if any, who controls any Holder within the
meaning of the Securities Act or the Exchange Act (each, a “Company Indemnified
Person”), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, reasonable attorneys’ fees, amounts paid in
settlement or expenses, joint or several, (collectively, “Claims”) incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened (“Indemnified Damages”), to which any of them
may become subject to the extent such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: 
(A) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any
document incorporated by reference therein, or the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (B) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus or
contained in any related free writing prospectuses of the Company or in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in each case in light of the circumstances under which the statements
therein were made, not misleading or (C) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act or any other law relating to
the offer or sale of the Registrable Securities pursuant to a Registration
Statement (the matters in the foregoing clauses (A), (B) and (C) being,
collectively, “Violations”).  Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 2.5.1:  (i)
shall not apply to a Claim by a Company Indemnified Person to the extent arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by or on behalf of such
Company Indemnified Person expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto and (ii) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Company Indemnified Person and shall survive the transfer of
the Registrable Securities by the Holders pursuant to Section 2.8.
 
-11-

--------------------------------------------------------------------------------

2.5.2.       In connection with any Registration Statement in which a Holder is
participating, each such Holder agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 2.5.1, the Company, each of its directors, each of its officers
who signs the Registration Statement, each of its employees, agents, advisors
and representatives and each Person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act (each, a “Holder Indemnified
Person”), against any Claim or Indemnified Damages to which any of them may
become subject, under the Securities Act, the Exchange Act or otherwise, to the
extent such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Holder expressly for use in
connection with such Registration Statement; provided, however, that the
indemnity agreement contained in this Section 2.5.2 and the agreement with
respect to contribution contained in Section 2.5.4 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Holder, which consent shall not be unreasonably withheld
or delayed; provided, further, however, that the Holder shall be liable under
this Section 2.5.2 for only that amount of a Claim or Indemnified Damages as
does not exceed the net proceeds (net of any Selling Expenses) to such Holder as
a result of the sale of Registrable Securities pursuant to such Registration
Statement, except in the event of fraud by such Holder.  Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder Indemnified Person and shall survive the transfer of the
Registrable Securities by the Holders pursuant to Section 2.8.  Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 2.5.2 with respect to any preliminary prospectus shall
not inure to the benefit of any Holder Indemnified Person if the untrue
statement or omission of material fact contained in the preliminary prospectus
was corrected on a timely basis in the prospectus, as then amended or
supplemented.


2.5.3.        Each Company Indemnified Person or Holder Indemnified Person
entitled to indemnification under this Section 2.5 (the “Indemnified Party”)
shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any Claim as to which indemnity may be sought, and unless in such Indemnified
Party’s reasonable judgment a conflict of interest may exist between such
Indemnified Party and the Indemnifying Party, shall permit the Indemnifying
Party to assume the defense of any such Claim or any litigation resulting
therefrom, provided that counsel for the Indemnifying Party, who shall conduct
the defense of such Claim, shall be approved by the Indemnified Party (whose
approval shall not unreasonably be withheld), and the Indemnified Party may
participate in such defense at such party’s expense, and provided, further, that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is prejudicial to the Indemnifying Party in defending such Claim.
 
-12-

--------------------------------------------------------------------------------

2.5.4.       If the indemnification provided for in this Section 2.5 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any Claim or Indemnified Damages referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Claim or Indemnified Damages in such proportion as is appropriate
to reflect the relative fault of the Indemnifying Party on the one hand and of
the Indemnified Party on the other in connection with the Violations which
resulted in such Claim or Indemnified Damages as well as any other relevant
equitable considerations.  The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the Violation relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such Violation.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.


2.6.          Covenants of Holders.
 
2.6.1.       Each Holder agrees that, upon receipt of any notice from the
Company pursuant to Section 2.4.6, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the applicable Registration
Statement (and if so requested by the Company, each Holder shall deliver to the
Company all copies, other than permanent file copies, then in such Holder’s
possession, of the prospectus covering such Registrable Securities at the time
of receipt of such notice), until the receipt of written notification from the
Company that the circumstances requiring the discontinuation of the use of such
Registration Statement have ended and, if applicable, receipt from the Company
of copies of a supplemented or amended prospectus.


2.6.2.       Each Holder whose Registrable Securities are included in a
Registration Statement pursuant to an Underwritten Offering severally agrees to
enter into such lock-up agreement as the Managing Underwriter may in its
reasonable discretion require in connection with any such Underwritten Offering
(which lock-up agreement may provide for a lock-up period of up to 90 days, plus
any customary extension period of the applicable underwriter); provided,
however, that all executive officers and directors of the Company shall be
subject to similar restrictions or enter into similar agreements (subject to
such exceptions as the Managing Underwriter may permit in its reasonable
discretion).


2.6.3.       Each Holder agrees to notify the Company, at any time when a
prospectus relating to a Registration Statement contemplated by Sections 2.1 or
2.2, as the case may be, is required to be delivered by it under the Securities
Act, of the occurrence of any event relating to the Holder which requires the
preparation of a supplement or amendment to such prospectus included in the
Registration Statement so that, as thereafter delivered to the purchasers of
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading relating to such Holder, and each Holder shall promptly make
available to the Company the information to enable the Company to prepare any
such supplement or amendment.  Each Holder also agrees that, upon delivery of
any notice by it to the Company of the happening of any event of the kind
described in the preceding sentence of this subsection, the Holder will
forthwith discontinue disposition of Registrable Securities pursuant to such
Registration Statement until its receipt of the copies of the supplemental or
amended prospectus contemplated by this subsection, which the Company shall
promptly (and in any event within 60 days of any such Company notice) make
available to each Holder and, if so requested by the Company, each Holder shall
deliver to the Company all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus covering such Registrable Securities at
the time of delivery of such notice.
 
-13-

--------------------------------------------------------------------------------

2.6.4.       Each Holder shall promptly furnish to the Company such information
regarding such Holder and the distribution proposed by such Holder as the
Company may reasonably request in writing or as shall be required in connection
with any registration, qualification or compliance referred to in this Section
2.  Such Holder will assist the Company in updating such information in the
Registration Statement and any prospectus supplement relating thereto.


2.6.5.       Each Holder acknowledges and agrees that the Registrable Securities
sold pursuant to the Registration Statement described in this Section 2 are not
transferable on the books of the Company unless the stock certificate evidencing
such Registrable Securities (or other applicable documentation, if the
Registrable Securities are registered as restricted securities in book-entry
form in a direct registration system maintained for the Company by its transfer
agent) is submitted to the Company’s transfer agent.


2.6.6.       Each Holder hereby covenants with the Company not to make any
disposition of Registrable Securities pursuant to the Registration Statement
other than in compliance with the Securities Act and other applicable laws
(provided, that for purposes of this covenant, each Holder shall be entitled to
rely on the accuracy and completeness of disclosures with respect to which the
Company is providing indemnification pursuant to Section 2.5 hereof).


2.6.7.       Each Holder agrees not to take any action with respect to any
distribution deemed to be made pursuant to such Registration Statement that
constitutes a violation of Regulation M under the Exchange Act or to take any
action that violates any other applicable rule, regulation or securities law,
including, without limitation, laws relating to short-selling.  If requested by
the SEC in connection with the review of a Registration Statement or otherwise,
each Holder agrees to certify its acknowledgement of the matters described in
the preceding sentence and compliance therewith.


2.7.          Rule 144 Reporting.  With a view to making available to the
Holders the benefits of certain rules and regulations of the SEC which at any
time permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use commercially reasonable best efforts
after the Closing Date and until such date that all Registrable Securities have
been (A) disposed of pursuant to a Registration Statement declared effective by
the SEC, (B) disposed of pursuant to Rule 144 or (C) otherwise been sold in a
transaction exempt from the registration requirements of the Securities Act so
that all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale, to:
 
-14-

--------------------------------------------------------------------------------

2.7.1.       make and keep adequate current public information with respect to
the Company available, as those terms are understood and defined in Rule 144, at
all times; and


2.7.2.       file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act for so long as the
Company remains subject to such requirements, and the filing of such reports is
required for sales under Rule 144.


2.8.          Transfer of Registration Rights.  The rights to cause the Company
to register Registrable Securities granted to the Holder by the Company under
Sections 2.1 and 2.2 may be assigned in full (but only with all related
obligations) by a Holder (i) to a Subsidiary of such Holder, provided that such
Holder retains its ownership interest in such Subsidiary, (ii) to an Affiliate
of such Holder (other than a Subsidiary of such Holder) provided that such
assignment shall not be with the intent of or as part of a transaction or a
series of related transactions to transfer, assign, merge or exchange such
Affiliate to or with a Person that is not an Affiliate of such Holder or (iii)
to a transferee or assignee in conjunction with a transfer or assignment of all
or substantially all of such Holder’s assets to such transferee or assignee;
provided, however, that, as a condition precedent to any such transfer or
assignment, (A) such transfer or assignment shall be effected in accordance with
applicable securities laws; (B) such Holder gives prior written notice to the
Company; and (C) such transferee agrees in writing to comply with the terms and
provisions of this Agreement and such transfer does not violate any other
provision of this Agreement.  Except as permitted by this Section 2.8, the
rights of a Holder with respect to Registrable Securities as set out herein
shall not be transferable to any other Person, and any attempted transfer shall
cause all rights of such Holder therein to be forfeited.  The term “Buyer” as
used in this agreement shall include any assignee of Buyer’s rights permitted by
this Section.


3.         Governing Law; Jurisdiction; Jury Trial.  Section 9.1 of the Purchase
Agreement is incorporated herein by reference as if fully set forth herein.


4.         Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that such transactions are fulfilled to the extent possible.


5.         Notices.  Section 9.6 of the Purchase Agreement is incorporated
herein by reference as if fully set forth herein.
 
-15-

--------------------------------------------------------------------------------

6.         Titles and Subtitles.  The titles and subtitles contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


7.         Waivers and Amendments. This Agreement may be amended or waived
(either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely), but
only by an instrument in writing authorized by the Company and the Holder or
Holders of at least a majority of the Registrable Securities and signed by the
Company and such Holder or Holders, as applicable.  Upon the effectuation of
each such amendment or waiver, the Company shall promptly give written notice
thereof to any Holder who has not previously received notice thereof or
consented thereto in writing.  No failure or delay on the part of any party in
the exercise of any right hereunder shall impair such right or be construed to
be a waiver of, or acquiescence in, any breach of any covenant or agreement
herein, nor shall any single or partial exercise of any such right preclude
other or further exercise thereof or of any other right.


8.         Successors and Assigns.  This Agreement shall be binding upon and
inure solely to the benefit of each party and its successors and permitted
assigns.


9.         Entire Agreement.  This Agreement, in conjunction with the Purchase
Agreement and the other agreements referenced therein, constitute the entire
agreement and understanding of the parties, and supersede all prior agreements
and undertakings, both written and oral, among the parties, with respect to the
subject matter hereof and thereof.


10.       Counterparts.  This Agreement may be executed in multiple counterparts
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.


11.       Specific Performance.  The parties hereto acknowledge that there would
be no adequate remedy at law if they fail to perform their obligations
hereunder, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
an injunction (whether temporary, preliminary or permanent) or other equitable
relief in any court of competent jurisdiction, enjoining any such breach, and
enforcing specifically the terms and provisions hereof, and each of the parties
hereto hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief.  The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.


12.       No Third Party Beneficiaries.  Nothing expressed or implied in this
Agreement shall be construed to give any Person other than the parties hereto
any legal or equitable rights hereunder.


 [Signature page to follow]
 
-16-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.
 

 
COMPANY:
         
COGENTIX MEDICAL INC.
         
By:
/s/ Darin Hammers
   
Name:
Darin Hammers
   
Title:
President and CEO
 

 

 
BUYER:
     
ACCELMED GROWTH PARTNERS, L.P.
     
By:
Accelmed Growth Partners
  Management Ltd.,  
its Manager

 

 
By:
/s/ Uri Geiger
   
Name:
Uri Geiger
   
Title:
Managing Partner
           
PELL:
         
/s/ Lewis C. Pell
   
Lewis C. Pell
 

 
[Signature Page to Registration Rights Agreement]
 
 
-17-

--------------------------------------------------------------------------------